UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): April 5, 2010 United Community Banks, Inc. (Exact name of registrant as specified in its charter) Georgia No. 0-21656 No. 58-180-7304 (State or other jurisdiction of (Commission File Number) (IRS Employer incorporation) Identification No.) 63 Highway 515, P.O. Box 398 Blairsville, Georgia30512 (Address of principal executive offices) (706) 781-2265 (Registrant's telephone number, including area code) Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240-13e-4(c)) Item 8.01Other Events On April 1, 2010, United Community Banks, Inc. (the “Company”) issued a press release announcing the potential issuance from time to time by the Company of its Series C Convertible Preferred Stock, $1.00 par value per share (the “Preferred Stock”) and a warrant (the “Warrant”) to purchase shares of its Common Stock Equivalent Junior Preferred Stock, $1.00 par value per share (the “Junior Preferred Stock”). A copy of the press release is attached as Exhibit 99.1 to a Form 8-K filed by the Company on April 1, 2010.The Warrant was issued on April 5, 2010.The validity of the Warrant and the Preferred Shares was passed upon for the Company by Kilpatrick Stockton LLP.The opinion is attached hereto as Exhibit5.1. Item 9.01Financial Statements and Exhibits. (d)Exhibits. Exhibit No. Discription Opinion and Consent of Kilpatrick Stockton LLP. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. By: /s/ Rex S. Schuette Rex S. Schuette Executive Vice President and Chief Financial Officer April 7, 2010
